DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7, 9 and 11-15 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Lee (US Publication 2016/0190389).
Regarding independent claim 1, Lee teaches a display panel comprising:
a display region, a hole region at least partially surrounded by the display region, and an intermediate region disposed between the display region and the hole region and the display panel comprising (Lee, in Fig. 4C, with reference to Fig. 1, illustrates a display panel substrate, 100 having a display region (Fig. 1) and a hole region (solid outline, see annotated Fig. 4 below).  As illustrated below, the hole region is surrounded by the display region and an intermediate region (open area) is located between the display region and hole region);
a module hole in the hole region and passing through the display panel (Module hole (dashed outline) located in the hole region and passes through the display panel substrate);
at least one groove in the intermediate region and surrounding the module hole (See grooves (indentations) in the annotated Fig. 4 below);
a pixel in the display region and including a light emitting element ([0067, 0070]. The display area comprises pixel units, PU comprises an OLED or LCD);
an encapsulation layer including a first inorganic layer covering the light emitting element, a second inorganic layer, and an organic layer disposed between the first inorganic layer and the second inorganic layer: and (Lee teaches of an encapsulation layer, 300, which is formed on the OLED (plurality of pixels) ([0108]), has a multi-layered structure made of one or more inorganic and one or more organic layers ([0102]).  Lee further teaches that the multi-layer structure of the encapsulation has the inorganic and organic layers alternatively stacked ([0202]).  Therefore, having more than one organic layer and more than one inorganic layers and having these layers alternatively stacked provides, an encapsulation layer including a first inorganic layer covering the light emitting element, a second inorganic layer, and an organic layer disposed between the first inorganic layer and the second inorganic layer);
an organic pattern disposed in the at least one groove (The organic pattern, 170 formed of an acryl-based organic material. [0094]);
wherein a portion of the first inorganic layer covers the at least one groove and the organic pattern (The inorganic layer of the multi-layered structure, (encapsulation layer) 300 covers the groove and organic pattern.  See below).

    PNG
    media_image1.png
    327
    409
    media_image1.png
    Greyscale
[AltContent: rect]

[AltContent: rect][AltContent: rect]









Regarding dependent claim 2, Lee teaches the display panel of claim 1, further comprising:
a tip portion is disposed on the at least one groove, the tip portion comprises a first portion and a second portion spaced apart from the first portion in one direction by a first width to expose a portion of the at least one groove, and a second width of the at least one groove in the one direction is greater than the first width (The “step-shaped” portion in the intermediate region is considered the tip portion.  The right portion is considered the first portion and left portion is considered the second portion.  The top portion of the first and second portions are separated by a second width (largest width) in a one direction and a bottom portion of the first and second portions are separated by a first width in a one direction).
Regarding dependent claim 3, Lee teaches the display panel of claim 2, wherein:
the first portion and the second portion are covered by the first Inorganic layer (Lee illustrates in Fig. 4C the inorganic layer of layer, 300 covering both the first and second portions).
Regarding dependent claim 4, Lee teaches the display panel of claim 3, farther comprising:
a filling member disposed in the at least one groove and covered by the portion of the first inorganic layer (One of the organic layers of the multi-layer structure of the encapsulation layer is considered the filling member and is made of an acyl-based material ([0103]).  As cited in claim 1, Lee teaches that the encapsulation layer comprises an alternating stack of inorganic and organic layers.  Therefore, the inorganic layer covers an organic layer of the plurality of organic and inorganic layers in the multi-layer structure).
Regarding dependent claim 5, Lee teaches the display panel of claim 4, wherein:
the filling member has a same material as the organic layer (Lee cites in [0094] the organic layer formed of an acryl-based organic material and the filling member is an acyl-based material ([0103])).
Regarding dependent claim 6, Lee teaches the display panel of claim 4, wherein:
the second inorganic layer covers the portion of the at least one groove exposed by the first portion and the second portion (See multi-structured encapsulation layer, 300 covering the grooves the first and second portions in Fig. 4).
Regarding dependent claim 7, Lee teaches the display panel of claim 2, wherein: 
the display panel further comprises at least one insulating layer including an inorganic material (Insulating layer, 150, made of silicon nitride, [0091]);
and the tip portion corresponds to the at least one insulating layer (The tip portion comprises the least one insulating layer).
Regarding dependent claim 9, Lee teaches the display panel of claim 1, wherein:
an inner surface defining the at least one groove is inclined (See Fig, 4C, [0040]).
Regarding dependent claim 11, Lee teaches the display panel of claim 1, wherein the at least one groove further comprises:
a first groove surrounding the module hole and a second groove surrounding the first groove, each of the first groove and the second groove overlapping the intermediate region (See the multiple grooves (different widths apart) in Fig. 4C).
Regarding dependent claim 12, Lee teaches the display panel of claim 11, wherein:
at least one of the first groove and the second groove has a circular, an oval, or a polygonal closed line shape on a plane, a shape of the module hole has a circular, an oval, or a polygonal on a plane (See combination of Figs. 2 and 4C. portion 400).
Regarding dependent claim 13, Lee teaches the display panel of claim 1, further comprising:
a plurality of insulating layers disposed on the display region, (Insulating layers 150 and 180);
and a dam portion having a same material as at least one of the plurality of insulating layers and disposed in the intermediate region (Dam portion, layer 130, made of silicon oxide or silicon nitride, ([0088]), which is a same material as insulating layer, 150 ([0091])).
Regarding dependent claim 14, Lee teaches the display panel of claim 13, wherein:
the dam portion is disposed between the plurality of insulating layers and the at least one groove (See Fig. 4C).
Regarding dependent claim 15, Lee teaches the display panel of claim 13, wherein:
the at least one groove further comprises a first groove surrounding the module hole and a second groove surrounding the first groove, and (The at least one groove comprises multiple groove portions to provide a first groove and in between two “steps” of the first groove is a second groove, so that a first groove surrounds a second groove);
the dam portion is disposed between the first groove and the second groove or disposed between the second groove and the plurality of insulating layers (The dam portion, 130 is disposed between the first groove and the second groove.  See Fig. 4C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2016/0190389) and in further view of Yang (US Publication 2009/0115066).
Regarding dependent claim 8, Lee teaches the display panel of claim 1, wherein: 
the display panel comprises a base layer including an organic material and a barrier layer disposed on the base layer and including an inorganic material, and (The base substrate, 100 and first barrier layer, 110, wherein, the base layer includes an organic material ([0066]) and the barrier layer, 110 is made of inorganic material (silicon oxide, silicon nitride, [0088, 0104])). 
Although Lee illustrates a groove providing a base groove in the base layer and a substrate opening penetrating the barrier layer, which overlaps the base groove, in Fig. 4C, Lee does not explicitly teach:
...a base groove in which a portion of the base layer is recessed, and a substrate opening penetrating the barrier layer and overlapping the base groove.
However, in the field of providing internal space within layers, Yang illustrates of having
a substrate (10/20, Figs. 1D/10A) providing a barrier layer disposed on a base layer and a base groove in the base layer is recessed and a substrate opening penetrating the barrier layer overlaps the base groove.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify the base and barrier layer of Lee; to include the
feature of a base groove in which a portion of the base layer is recessed, and a substrate opening penetrating the barrier layer and overlapping the base groove., as disclosed by Yang, to prevent an occurrence of a build-up phenomenon ([0009]).

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2016/0190389) in view of Kang (US Publication 2017/0047544).
Regarding independent claim 16, Kang teaches an electronic device, comprising:
a display panel comprising a display region, a hole region at least partially surrounded by the display region, and an intermediate region disposed between the display region and the hole region; and (Kang teaches a display apparatus (Abstract) comprising a hole region surrounded by a display regions, DA1/DA2.  See annotated Fig. 4 below. The hole region is the solid line, the intermediate potion is the area between the display regions and hole region and has a vertical slope)
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    234
    246
    media_image2.png
    Greyscale

wherein the display pane! comprises:
a module hole in the hole region and passing through the display panel (Dashed area in annotated Fig. 4 (above));
at least one groove in the intermediate region and surrounding the module hole (See grove in annotated Fig. 4 above, forming the vertical edges of the intermediate area);
a pixel in the display region and including a light emitting element (The display area includes a plurality of pixels and includes an organic light-emitting device [0039-0041]);
an encapsulation laver including a first inorganic layer covering the light emitting element, (Encapsulation unit, EU1 formed over the display unit DU1, wherein the display unit, DUI1 comprising the layers to for the light emitting elements corresponding to the pixels. See Figs. 1/3/4. The encapsulation unit, EU1 includes an encapsulation layer, 252 comprising an inorganic layer ([0061, 0064]).  The description of EU1/DU1 further applies to EU2/DU2 providing the right and left side of the intermittent region of Fig. 4.  Further descriptions will only be described for one side (EU1/DU1), but also applies to EU2/DU2);
Although Kang teaches that the encapsulation layers can include insulating layers, inorganic and organic materials ([0063]) and a pattern layer, 261 disposed in the groove,  Kang does not explicitly teach:
a second inorganic layer, and an organic layer disposed between the first inorganic layer and the second inorganic layer, and an organic pattern disposed in the at least one groove
However, in the same field of endeavor, Lee teaches of an encapsulation layer, 300 (Fig. 4C) which is formed on the OLED (plurality of pixels) ([0108]) and located in an intermediate region between a hole region and display area, has a multi-layered structure made of one or more inorganic and one or more organic layers ([0102]).  Lee further teaches that the multi-layer structure of the encapsulation has inorganic and organic layers alternatively stacked ([0202]).  Therefore, having more than one organic layer and more than one inorganic layers and having these layers alternatively stacked, provides an encapsulation layer including a first inorganic layer covering the light emitting element, a second inorganic layer, and an organic layer disposed between the first inorganic layer and the second inorganic layer.  Additionally, Lee teaches of having a filling member (an organic layer within the encapsulation layer) and an organic pattern, 170 both made of an acyl-based material ([0094, 0103]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the encapsulation layer of Kang to comprise a multi-layered encapsulation layer of alternatively stacked inorganic and organic layers, as disclosed by Lee, to stop the penetration of oxygen or moisture ([0102]).
wherein a portion of the first inorganic layer covers the at least one groove and the organic pattern (Kang, encapsulation layer, 252 comprising an inorganic layer covers the groove and organic pattern, layer 251.  The combination of Kang and Lee provides a first inorganic layer in the encapsulation layer, 251 covering at least one groove and the organic pattern);
Although Kang illustrates in Fig. 9 and teaches in [0134-0135] of having an insertion unit, IU located in the hole region adjacent to the display region, thereby providing a type of module in the hole region, Kang does not explicitly teach:
an electronic module overlapping the hole region....
However, in the same field of endeavor, Kim illustrates an electronic module, 30 (fingerprint sensor module, [0014]) in Fig. 2 overlapping a hole region and disposed under surrounding layers creating the hole region.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having a hole region as disclosed by the combination of Kang and Lee; to include an electronic module located in the hole region and disposed under layers, which help form the hole region, as disclosed by Kim to provide an electronic display device that has an aesthetic sense of a design and waterproofing can improved while incorporation a fingerprint sensor ([0002]).
an electronic module overlapping the hole region and disposed under the display panel (The combined teachings of Kang, Lee and Kim provides an electronic module overlapping a hole region and disposed under the display panel).
Regarding dependent claim 17, Kang, as modified by Lee and Kim, discloses the electronic device of claim [6, wherein the electronic module comprises:
at least one of a light-emitting module, a light-receiving module, and a camera module (Kim, optical fingerprint sensor. [0011]).
Regarding dependent claim 18, Kang, as modified by Lee and Kim, discloses the electronic device of claim 17, further comprising:
a tip portion is disposed on the at least one groove, the tip portion comprises a first portion and a second portion spaced apart from the first portion in one direction by a first width to expose a portion of the at least one groove, and a second width of the at least one groove in the one direction is greater than the first width (The “step-shaped” portion in the intermediate region is considered the tip portion.  The right portion is considered the first portion and left portion is considered the second portion.  The top portion of the first and second portions are separated by a second width (largest width) in a one direction and a bottom portion of the first and second portions are separated by a first width in a one direction).
Regarding dependent claim 19, Kang, as modified by Lee and Kim, discloses the electronic device of claim 18, wherein:
the first portion and the second portion are covered by the first Inorganic layer (Kang, Fig. 4, the inorganic layer in the encapsulation layer, 252/272 cover the first and second portions. Additionally, Lee illustrates in Fig. 4C the inorganic layer of layer, 300 covering both the first and second portions).
Regarding dependent claim 20, Kang, as modified by Lee and Kim, discloses the electronic device claim 19, further comprising:
a filling member disposed in the at least one groove and covered by the portion of the first inorganic layer (Lee, One of the organic layers of the multi-layer structure of the encapsulation layer is considered the filling member and is made of an acyl-based material ([0103]).  As cited in claim 1, Lee teaches that the encapsulation layer comprises an alternating stack of inorganic and organic layers.  Therefore, the inorganic layer covers an organic layer of the plurality of organic and inorganic layers in the multi-layer structure).
Regarding dependent claim 21, Kang, as modified by Lee and Kim, discloses the electronic device of claim 20, wherein:
the filling member has a same material as the organic layer (Lee cites in [0094] the organic layer formed of an acryl-based organic material and the filling member is an acyl-based material ([0103])).
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2014/0133282 to Hamm discloses a display device having a hole through the display (Fig. 2), but does not disclose all the structural details of independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693